



Exhibit 10.16(c)
Third Amendment to Expatriate Agreement


Original Agreement Signed: September 6, 2013
Date of First Amendment: April 24, 2015
Date of Second Amendment: January 19, 2016
Date of Third Amendment: August 11, 2016


This Third Amendment to Expatriate Agreement is made as of this 11th day of
August, 2016 by and between William H. Reitman (“Mr. Reitman”) and Briggs &
Stratton International, Inc. (“B&S”) and amends that certain Expatriate
Agreement dated as of September 6, 2013, as previously amended.


Mr. Reitman and B&S each hereby agree that Section 6(c) of the Expatriate
Agreement is amended to clarify that the tax preparation benefit described
therein shall be provided for so long as Mr. Reitman has any U.S. Federal, State
or Swiss individual income tax return filing obligation related to his
expatriate assignment, not simply for the duration of such assignment which
ended effective as of May 31, 2016.


Except as specifically set forth in this Amendment, the Expatriate Agreement
remains unchanged and in full force and effect in accordance with its terms.


This Amendment, once signed, is binding upon both Briggs & Stratton
International, Inc. and Mr. Reitman.






Briggs & Stratton Corporation        Briggs & Stratton International, Inc.


 
 
 
 
 
/s/ Todd J. Teske
 
  /s/ Andrea Golvach
 
 /s/ William H. Reitman
Todd J. Teske - Chairman, President & Chief Executive Officer
 
Andrea Golvach VP Treasurer
 
William H. Reitman
 
 
 
 
 
 
 
 
 
 






